IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 225 MAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
RUTH PHILLIPS,                              :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Wecht and Mundy did not participate in the consideration or decision of

this matter.